                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                Plaintiff,                            )
                                                      )
       v.                                             )       No. 18-03076-CV-S-MDH
                                                      )
BOBBY HAMMOND,                                        )
                                                      )
                Defendant.                            )

                                             ORDER

       Defendant has again personally filed three separate motions requesting his release from

custody. (Docs. 68, 69, 70.) In his motions, Defendant states that he is “do not need a gardian

[sic]” (docs. 68, 70) and asks this Court for “Release” (docs. 68, 69). This action has been referred

to the undersigned for processing and handling. Upon review, the motions will be denied without

prejudice as unauthorized by law.

       Defendant is presently confined at the Medical Center for Federal Prisoners in Springfield,

Missouri, pursuant to an order of commitment under 18 U.S.C. § 4246. (Doc. 12.) As Defendant

has been previously advised, by law, he is not authorized to personally file a motion to determine

whether he should be released. Accordingly, Defendant’s pro se motions seeking release (docs.

68, 69, 70) are DENIED without prejudice as unauthorized by law. The Clerk’s Office is directed

to send a copy of this Order to Defendant via regular mail.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: March 16, 2021




            Case 6:18-cv-03076-MDH Document 71 Filed 03/16/21 Page 1 of 1
